FILED
                             NOT FOR PUBLICATION                            JAN 30 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10523

                Plaintiff - Appellee,            D.C. No. 4:11-cr-03150-RCC

  v.
                                                 MEMORANDUM*
CARLOS NARANJO-YANEZ, a.k.a.
Carlos Yanez,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                      Jack Zouhary, District Judge, Presiding**

                             Submitted January 21, 2014***

Before:         CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Carlos Naranjo-Yanez appeals from the district court’s judgment and

challenges his guilty-plea conviction and sentence of 13 months and one day for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.

          ***The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Naranjo-Yanez’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Naranjo-Yanez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Naranjo-Yanez has waived his right to appeal his conviction. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). Naranjo-Yanez’s appeal is

moot with respect to his sentence because he has completed his custodial sentence

and is not subject to a term of supervised release. See United States v. Palomba,

182 F.3d 1121, 1123 (9th Cir. 1999). We accordingly dismiss the appeal.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                          2                                   12-10523